Citation Nr: 1135240	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  98-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from July 1961 to April 1965, and from October 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran appealed, and in November 2004, the Board remanded the claim for additional development.  

In March 2007, the Board denied the claim.  The appellant appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  In March 2009, the Court vacated the Board's decision and remanded the claim to the Board for further action.  In October 2009, the Board remanded the claim for additional development.  

In August 2004, the appellant appeared before the undersigned and provided testimony with respect to his claim.  A transcript of this hearing has been included in the claims folder.

The issue of entitlement to service connection for a bilateral hand disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A spine disability was not caused or aggravated by service.  



CONCLUSION OF LAW

The Veteran does not have a spine disability as the result of disease or injury that was incurred during his active military service, nor may arthritis of the spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a spine disability.   He essentially testified that he had knots on the bottom of his feet from climbing telephone poles, with subsequent development of arthritis in his spine, and that he had back surgery in 1988 and 2001.  He has also asserted that he was diagnosed with arthritis during service, in June 1970, at the CBC Dispensary in Gulfport, Mississippi.  See Veteran's submissions, received in February 2005. 

In March 1997, the Veteran filed a claim for service connection for a "deteriorating disc disorder."  In April 1998, the RO denied the claim.  The Veteran has appealed.

The Board notes that this claim has previously been characterized as a claim for "degenerative disc disease."  However, the Veteran's November 2004 testimony shows that he asserted that he has "arthritis" of his spine due to service.  In addition to degenerative disc disease, he has also been diagnosed with a number of other disorders of the spine.  The Board has therefore construed his claim broadly, as a claim of service connection for a spine disability (to include the lumbar, thoracic, and cervical spine).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are silent for any findings, complaints, symptoms, or diagnoses involving the spine.  A report, dated in June 1970, shows treatment at the CBC Dispensary in Gulfport, Mississippi.  This report notes that X-rays of the right foot, and second and fourth digits of the right hand, were negative.  It does not contain any findings of arthritis, or of a disorder of the spine.  The separation examination reports from his first and second periods of active duty, dated in April 1965 and August 1970, both show that the Veteran's spine was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1971 and 2009.  There are some pre-service reports of record, which do not contain any relevant findings. 

This evidence shows that the earliest relevant findings are dated in 1993.  Specifically, a VA CT (computerized tomography) report for the lumbar spine, dated in July 1993, contains an impression noting mild spondlylosis at L3-L4, L4-L5, and L5-S1, with diffuse disc bulging, borderline spinal stenosis at L4-L5, and mild degenerative facet joints.  A June 1993 VA chest X-ray report notes degenerative changes in the intervertebral disc with herniation through the endplates in the body of T9.  

A January 1995 VA report (VA Form 10-10) notes a reported history of cervical spine surgery in 1991 to repair a herniated disc. 

A December 1996 VA progress note shows a reported six-year history of back pain, with surgery; the assessment was residuals of back surgery with multiple joint arthralgias.  

A November 1997 VA psychiatric examination report shows a reported history of cervical spine surgery in 1989.  

A private January 1998 report notes a reported 20-year history of arthritis involving the hands, feet and shoulders, with cervical and lumbar findings, and a cervical spine fusion. The impressions included polyarthritis, which was, "probably combination of osteoarthritis along with possible component of rheumatoid arthritis."  

Reports from J.W.S., M.D., dated between 2000 and 2004, show treatment for back pain, with findings that included suspected disc pathology at L3-4, and chronic pain possibly due to rheumatoid arthritis.  Other assessments include degenerative arthritis of the lumbar spine.  

Reports from D.S., M.D., dated between 2001 and 2005, include reports dated in 2001 which note a 20-year history of "generalized body aches that increased over time."  The report further notes that X-rays of the lumbar spine showed some fairly advanced degenerative disc and joint disease throughout the lumbar spine.  The assessment was fibromyalgia with spondylosis of the cervical and lumbar spine.  

A private CT scan of the lumbar spine, dated in June 2001, notes disc bulges at the lower four levels, degenerative facet joint changes, and disc degeneration at L5-S1, and states that these factors are producing mild spinal stenosis at L4-5 and borderline spinal stenosis at L2-3 and L3-4.  

A May 2003 report from the Hughston Sports Medicine Hospital shows that the Veteran underwent a lumbar laminectomy, and that the diagnosis was lumbar herniated nucleus pulposus L4-5. 

A report from the Social Security Administration (SSA), dated in August 1998, shows that the SSA determined that the Veteran was disabled as of November 1996, with a primary diagnosis of osteoarthritis, and a secondary diagnosis of rheumatoid arthritis.  

The Board finds that the claim must be denied.  The Veteran was not treated for     any relevant symptoms during service, nor was any relevant condition noted upon separation from service.  The earliest post-service medical evidence of the claimed conditions is dated in 1993.  This evidence therefore comes about 23 years after separation from service.  This lengthy period without treatment is evidence there has been no continuity of symptomatolog since service and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence showing that the veteran has any relevant disorder of his spine that is related to his service.  Finally, there is no medical evidence to show that arthritis of the lumbar, thoracic, or cervical spine was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered a report from W.W.S., Ed.D., dated in February 1997.  This report shows that it is a psychological evaluation.  The examiner stated that the Veteran was involved in a brawl during service and sustained "a significant head injury," which he characterized as "a cranial concussion" which required 17 days of hospitalization, and that, "He has wound up with considerable amounts of arthritis in the neck, shoulders, and hands; all of this could be related to the head injury."  

In this regard, during the Veteran's hearing, held in November 2004, he asserted that he had residuals of a head injury when he sustained a concussion after hitting his head on a sink at the YMCA after drinking.  He asserted that he was hospitalized for 17 days at the Philadelphia Naval Yard.  He did not mention being involved in a brawl or fight.  The Board further notes that in November 2004, it denied a claim for residuals of a head injury.  

The only relevant evidence in the Veteran's service treatment reports is a report covering treatment provided between February 2 and 18, 1963, at the Naval Hospital in Philadelphia.  This report shows that the Veteran was treated for a scalp laceration that was not sutured.  The report states that the Veteran had passed out in a men's room at the YMCA after a night of drinking, followed by more drinking in the morning.  There were no findings of a concussion, and there was no notation of a loss of consciousness.  "Frequent" neurological examinations were noted to be normal.  There is no indication that any X-rays were taken.  The report states, "Patient does not recall events leading to injury."  The diagnosis was wound, lacerated, left occiput, no artery or nerve involvement."  

This report is afforded no probative value.  It was created in association with a psychological assessment by someone who is not a physician.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  It is equivocal in its terms ("could be related") and it is based on an inaccurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Furthermore, this opinion is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Other than to assert that the Veteran sustained a head injury during service that is related to his current arthritis, the report does not discuss any findings in service, or thereafter, or provide a rationale.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from the reasoned analysis that the medical professional provides in support of his/her opinion); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Given these defects, this report does not warrant a grant of the claim.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that a disability of the spine was caused by service that ended in 1970.  In this case, when the Veteran's service treatment records (which do not show treatment for the claimed condition), and his post-service medical records are considered (which do not show that the Veteran had the claimed condition prior to 1993, and which do not contain competent and probative evidence of a nexus between the claimed condition and the Veteran's service), the Board finds that the medical evidence outweighs the Veteran's contentions that he has the claimed condition that is related to his service.  

Simply stated, the Board finds that the service and post-service medical record outweighs the Veteran's statements, which have been found to be of very limited probative value.  


II.  The Veterans Claims Assistance Act of 2000

The Board finds that VA has satisfied its duties to the veteran under the Veterans Claims Assistance Act of 2000 (VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In October 2002, and January 2005, the RO sent the Veteran notice letters (hereinafter "VCAA notification letters") that informed him of his and VA's respective responsibilities for obtaining information and evidence under the VCAA.  

These VCAA notices were not sent prior to the adjudication of the claim. 
However, the RO's April 1998 decision was decided prior to the enactment of the VCAA. In such cases, there is no error in not providing notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had already occurred.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Rather, the appellant is to be given proper subsequent VA process, and the Board is to make findings on the completeness of the record or on other facts permitting the Court to make a conclusion of lack of prejudice from improper notice.  Id.   

The VCAA letters were provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the letters fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, after the January 2005 letter was sent, the case was readjudicated on several occasions, with several Supplemental Statement of the Case being provided to the appellant, most recently in September 2010.  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

The Board further finds that VA has complied with the VCAA's duty to assist by aiding the veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment records, as well as VA and non-VA medical records, and records from the Social Security Administration.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the Veteran's service treatment records do not show treatment for the claimed condition, nor was the claimed condition noted upon separation from either period of active duty service.  There is no record of treatment for the claimed condition dated prior to 1993.  There is no competent and probative evidence of a nexus between the claimed condition and the Veteran's service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  As a consequence, a VA examination is not necessary in order to render a decision.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

As a final matter, in October 2009, the Board remanded this claim.  The Board directed that the RO/AMC contact the appropriate parties at Keesler Air Force Base (KAFB) and attempt to obtain any and all medical records for the appellant, particularly any treatment records for any complaints involving the back and/or spine, to include possible treatment from January 1970 to January 1972.

In June 2010, a request for the Veteran's treatment reports from KAFB was sent to the National Personnel Records Center (NPRC).  That same month, the NPRC reported that no records had been located.  In July 2010, the KAFB Medical Center was also requested to provide any of the Veteran's records.  In August 2010, the KAFB Medical Center reported that no medical documentation was found.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Entitlement to service connection for a spone disability is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


